Citation Nr: 1217807	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


REMAND

In the substantive appeal which was received at the RO in August 2008, the Veteran noted that he wanted to testify at a hearing before a Veterans Law Judge (VLJ) at the RO.  In an October 2010 letter, the RO notified the Veteran that his hearing had been scheduled for October 21, 2011; that on that date he should "check in with . . . [his] representative on the first floor;" and that check-in time starts at 8:00 a.m."  As the Veteran had apparently not shown for the scheduled hearing and had not contacted either his representative or RO personnel, his hearing request was closed for failure to report.  However, according to a record date-stamped as having been received at the RO on October 21, 2011 at approximately 11:00 a.m., the Veteran had "just arrived at the Atlanta VARO for a scheduled travel board hearing."  The Veteran explained that he had gotten lost while enroute to the RO.  He requested that his hearing be rescheduled "on the next available travel board . . . docket."  

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  See also 38 C.F.R. § 20.704.  In light of the Veteran's explanation that he was several hours late for his previously scheduled hearing because he had gotten lost while enroute to the RO on the day of the hearing, the Board believes that he has presented good cause to have his hearing rescheduled.  Accordingly, a remand of the Veteran's appeal is necessary to accord him another opportunity to testify at his requested hearing.  
Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a hearing before a VLJ at the RO in Atlanta, Georgia.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

By this Remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this Remand is to afford the Veteran due process of law.  In any event, the Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


